Citation Nr: 1117248	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  97-22 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a rash of the hands, feet, and legs


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from October 1957 to August 1961.

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  In a November 2010 Order, the Court granted an October 2010 joint motion for remand, vacated the March 2010 Board decision that denied the veteran's claim, and remanded the matter for compliance with the instructions in the joint motion.  The matter is now before the Board for appellate review.

We observe that additional claims under the same docket number for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a myocardial infarction; angina pains; residuals of a claimed morphine overdose, to include anxiety and shortness of breath; a disability manifested by a low heart rate, alternating high and low blood pressure, fatigue, insomnia, restlessness, nausea, lightheadedness, and dizziness; a psychiatric disorder, diagnosed as an adjustment disorder with an anxious and depressed mood; and a chronic headache disability; are currently in remand status, having been remanded by the Board in March 2010.  These claims are thus unaffected by this decision.  


FINDINGS OF FACT

1.  The Veteran developed a rash affecting his hands, feet, and legs, as a side effect of blood pressure medication initially prescribed by VA physicians in September 1996.

2.  When the blood pressure medication was discontinued, the rash disappeared.

3.  The Veteran filed a claim for VA benefits under the provisions of 38 U.S.C.A. § 1151 for the rash in November 1996.  


CONCLUSION OF LAW

VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a temporary rash caused by VA-prescribed medication are warranted.  38 U.S.C.A. § 1151, 5107 (West 1991 & Supp. 1996); 38 C.F.R. §§ 3.358, 3.800 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The Veteran was provided with this information in a letter of November 2009, prior to the most recent adjudication of his claim.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This information was provided in a letter of September 2009, prior to the most recent adjudication of the claim.  

We are satisfied that all necessary evidence pertaining to the issue decided herein has been obtained.  All relevant records and contentions have been carefully reviewed.  Thus, the Board concludes that VA has satisfied its duties to notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Historically, the Veteran developed a rash on his hand and feet in September 1996 after being placed on medication for control of his blood pressure.  The rash disappeared after the medication was discontinued.  According to the reports of VA examinations in February 1997 and Mary 2004, there was no rash present during either examination; however, the examiners linked the rash to the medication based upon the appearance of the rash with the medication and the disappearance of the rash when the medication was discontinued.  The Veteran himself reports that there has been no reoccurrence of the rash, and in a December 2009 statement, the Veteran confirmed that he no longer suffers from a rash affecting his hands, feet, and legs.

The Board denied the benefit sought in March 2010 on the basis that the Veteran's rash had resolved, and he had no current disability involving a rash.  In the joint motion for remand filed by the parties to this case, they agreed that the Board had not applied the holding of McClain v. Nicholson, 21 Vet. App. 319 (2007) to this case.  McClain involved a claim for service connection, while the current claim was brought under the provisions of 38 U.S.C.A. § 1151, so the holding must be applied on an analogous basis.  Essentially McClain stands for the proposition that the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  

In this case, the Veteran's rash developed in September 1996.  He filed the current claim for § 1151 compensation in November 1996.  It is not entirely clear when the rash disappeared entirely, although review of the medical records shows that it was gone in February 1997, when he underwent a VA dermatologic examination.  Given the complexity and seriousness of the Veteran's medical situation at the time, it is not surprising that the disappearance of the rash was not recorded in his medical records, as he had so many other concurrent medical problems which required attention.  Applying common sense fact-finding to the situation, however, the Board will assume that the Veteran had the rash at the time he filed his claim for compensation in November 1996.  

The law providing compensation under 38 U.S.C.A. § 1151 was revised, effective October 1, 1997.  The new version of the law is more restrictive than the old version, now requiring a showing of fault or negligence by the VA in providing medical treatment.  Because the veteran filed his claim in November 1996, the older version of the law is applicable.  VAOPGCPREC 40-97.  Thus, the Board has applied the version of 38 U.S.C.A. § 1151 (and the related regulations, 38 C.F.R. §§ 3.358, 3.800) in effect prior to the change.

The older version of the law and regulations applicable to the present case provides that where a veteran suffers disease, injury, death, or the aggravation of an existing disease or injury, as the result of VA examination, medical or surgical treatment, or hospitalization, and such results in additional disability, VA compensation benefits shall be awarded in the same manner as if the disability or death were service- connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.800.  In determining that additional disability exists, the veteran's physical condition immediately prior to the disease or injury upon which the claim is based will be compared with the subsequent physical condition resulting from the disease or injury.  38 C.F.R. § 3.358(b)(1).  The regulation further provides, in part, that benefits will not be payable for the continuance or natural progress of disease or injury for which VA treatment is authorized. 38 C.F.R. § 3.358(b)(2).

In determining whether such additional disability resulted from a disease or injury or an aggravation of an existing disease or injury suffered as a result of VA treatment, it will be necessary to show that the additional disability is actually the result of such disease or injury or an aggravation of an existing disease or injury and not merely coincidental therewith.  The mere fact that aggravation occurred will not suffice to make the additional disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as the result of treatment.  Benefits are not payable for the necessary consequences of medical or surgical treatment or examination properly administered with the express or implied consent of the veteran, or, in appropriate cases, the veteran's representative.  "Necessary consequences" are those, which are certain to result from, or were intended to result from, the examination or medical or surgical treatment administered.  38 C.F.R. § 3.358(c).

For a claimant to prevail in a claim under the older version of 38 U.S.C.A. § 1151 and related regulations (which are applicable to the present case), it is not required that there be a showing of negligence or fault on the part of the VA, yet it must be shown that disability was not a necessary consequence of VA treatment and that disability or death was not the result of natural progress of medical conditions.
  
In this case, the evidence shows that the Veteran developed a rash, which proved to be acute and transitory, after being prescribed a particular medication for control of his blood pressure.  When his physicians discontinued the medication, the rash went away.  The Veteran does not assert that the rash has ever recurred or that he has any residual disability related to the transitory rash.  However, because he filed a claim for VA compensation benefits related to multiple disabilities around the time when the rash was present, McClain operates by analogy to allow VA compensation benefits to be granted for the rash.  In McClain, the Court provides an explanation as to how staged disability ratings, designed to reflect the actual impairment arising over time from a disability, such as the Veteran's rash, which has since resolved, are appropriate.  McClain, at 321.  Thus, in assigning a disability rating, the RO will be responsible for determining the level of impairment resulting from the rash between November 1996, when the Veteran filed the claim for § 1151 benefits, and February 1997, when the VA examination report shows that the rash had disappeared.

The evidence supports the Veteran's claim and the benefit sought is granted.


ORDER

Benefits under the provisions of 38 U.S.C.A. § 1151 for a rash affecting the Veteran's hands, feet, and legs, are granted, subject to the laws and regulations governing the award of monetary benefits.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


